 


114 HR 856 IH: Gold Butte National Conservation Area Act
U.S. House of Representatives
2015-02-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 856 
IN THE HOUSE OF REPRESENTATIVES 
 
February 10, 2015 
Ms. Titus introduced the following bill; which was referred to the Committee on Natural Resources
 
A BILL 
To establish the Gold Butte National Conservation Area in Clark County, Nevada, in order to conserve, protect, and enhance the cultural, archaeological, natural, wilderness, scientific, geological, historical, biological, wildlife, educational, and scenic resources of the area, to designate wilderness areas, and for other purposes. 
 
 
1.Short title; table of contents
(a)Short titleThis Act may be cited as the Gold Butte National Conservation Area Act. (b)Table of contentsThe table of contents for this Act is as follows:

Sec. 1. Short title; table of contents.
Sec. 2. Findings.
Sec. 3. Definitions.
TITLE I—Gold Butte National Conservation Area
Sec. 101. Establishment of Gold Butte National Conservation Area.
Sec. 102. Management of Conservation Area.
Sec. 103. General provisions.
Sec. 104. Gold Butte National Conservation Area Advisory Council.
TITLE II—Designation of wilderness areas in Clark County, Nevada
Sec. 201. Findings.
Sec. 202. Additions to National Wilderness Preservation System.
Sec. 203. Administration.
Sec. 204. Adjacent management.
Sec. 205. Military, law enforcement, and emergency overflights.
Sec. 206. Release of wilderness study areas.
Sec. 207. Native American cultural and religious uses.
Sec. 208. Wildlife management.
Sec. 209. Wildfire, insect, and disease management.
Sec. 210. Climatological data collection.
Sec. 211. National Park System land.
TITLE III—General provisions
Sec. 301. Relationship to Clark County Multi-Species Habitat Conservation Plan.
Sec. 302. Visitor center, research, and interpretation.
Sec. 303. Termination of withdrawal of Bureau of Land Management land.
2.FindingsCongress finds that— (1)the public land in southeastern Nevada generally known as Gold Butte is recognized for outstanding—
(A)scenic values; (B)natural resources, including critical habitat, sensitive species, wildlife, desert tortoise habitat, and geology;
(C)historic resources, including historic mining, ranching and other western cultures, and pioneer activities; and (D)cultural resources, including evidence of prehistoric habitation and rock art;
(2)Gold Butte has become a destination for diverse recreation opportunities, including camping, hiking, hunting, motorized recreation, and sightseeing; (3)Gold Butte draws visitors from throughout the United States;
(4)Gold Butte provides important economic benefits to Mesquite and other nearby communities; (5)inclusion of the Gold Butte National Conservation Area in the National Landscape Conservation System would provide increased opportunities for—
(A)interpretation of the diverse values of the area for the visiting public; and (B)education and community outreach in the region; and
(6)designation of Gold Butte as a National Conservation Area will permanently protect the scenic, biological, natural, historical, scientific, paleontological, recreational, ecological, wilderness, and cultural resources within the area. 3.DefinitionsIn this Act:
(1)Advisory councilThe term Advisory Council means the Gold Butte National Conservation Area Advisory Council established under section 104(a). (2)Conservation areaThe term Conservation Area means the Gold Butte National Conservation Area established by section 101(a).
(3)CountyThe term County means Clark County, Nevada. (4)Designated routeThe term designated route means a road that is designated as open by the Route Designations for Selected Areas of Critical Environmental Concern Located in the Northeast Portion of the Las Vegas BLM District Environmental Assessment, NV–052–2006–0433.
(5)Management planThe term management plan means the management plan for the Conservation Area developed under section 102(b). (6)MapThe term Map means the map entitled Gold Butte National Conservation Area and dated May 23, 2013.
(7)Public landThe term public land has the meaning given the term public lands in section 103 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1702). (8)SecretaryThe term Secretary means the Secretary of the Interior.
(9)StateThe term State means the State of Nevada. (10)Wilderness areaThe term wilderness area means a wilderness areas designated by section 202(a).
IGold Butte National Conservation Area
101.Establishment of Gold Butte National Conservation Area
(a)EstablishmentThere is established the Gold Butte National Conservation Area in the State. (b)Area includedThe Conservation Area shall consist of approximately 348,515 acres of public land administered by the Bureau of Land Management in the County, as generally depicted on the Map.
(c)Map and legal description
(1)In generalAs soon as practicable after the date of enactment of this Act, the Secretary shall file a map and legal description of the Conservation Area with the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate. (2)EffectThe map and legal description prepared under paragraph (1) shall have the same force and effect as if included in this title, except that the Secretary may correct minor errors in the map or legal description.
(3)Public availabilityA copy of the map and legal description shall be on file and available for public inspection in the appropriate offices of the Bureau of Land Management and the National Park Service. 102.Management of Conservation Area (a)PurposesIn accordance with this title, the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.), and other applicable laws, the Secretary shall manage the Conservation Area in a manner that conserves, protects, and enhances the scenic, biological, natural, historical, scientific, paleontological, recreational, ecological, wilderness, and cultural resources of the Conservation Area.
(b)Management plan
(1)Plan requiredNot later than 3 years after the date of enactment of this Act, the Secretary shall develop a management plan for the long-term protection and management of the Conservation Area. (2)ConsultationThe Secretary shall prepare the management plan in consultation with the State, local and tribal government entities, the Advisory Council, and the public.
(3)RequirementsThe management plan shall— (A)describe the appropriate uses and management of the Conservation Area; and
(B)include a recommendation on interpretive and educational materials regarding the cultural and biological resources of the region within which the Conservation Area is located. (4)Incorporation of route designationsThe management plan shall incorporate the decisions in the Route Designations for Selected Areas of Critical Environmental Concern Located in the Northeast Portion of the Las Vegas BLM District Environmental Assessment, NV–052–2006–0433.
(c)UsesThe Secretary shall allow only such uses of the Conservation Area that the Secretary determines would further the purpose of the Conservation Area described in subsection (a). (d)Incorporation of acquired land and interestsAny land or interests in land located within the boundary of the Conservation Area that is acquired by the United States after the date of enactment of this Act shall become part of the Conservation Area and be managed as provided in subsection (a).
(e)Motorized vehicles
(1)In generalExcept in cases in which motorized vehicles are needed for administrative purposes or to respond to an emergency, the use of motorized vehicles shall be permitted only on designated routes. (2)Monitoring and evaluationThe Secretary shall annually—
(A)assess the effects of the use of motorized vehicles on designated routes; and (B)in consultation with the Nevada Department of Wildlife, assess the effects of designated routes on wildlife and wildlife habitat to minimize environmental impacts and prevent damage to cultural and historical resources from the use of designated routes.
(3)Management
(A)In generalThe Secretary shall manage designated routes in a manner that— (i)is consistent with motorized and mechanized use of the designated routes that is authorized on the date of the enactment of this Act;
(ii)ensures the safety of the people that use the designated routes; (iii)does not damage sensitive habitat or cultural or historical resources; and
(iv)provides for adaptive management of resources and restoration of damaged habitat or resources. (B)Rerouting (i)In generalA designated route may be temporarily closed or rerouted if the Secretary, in consultation with the State, the County, and the Advisory Council, subject to subparagraph (C), determines that—
(I)the designated route is having an adverse impact on— (aa)sensitive habitat;
(bb)natural resources; (cc)cultural resources; or
(dd)historical resources; (II)the designated route threatens public safety;
(III)temporary closure of the designated route is necessary to repair— (aa)the designated route; or
(bb)resource damage; or (IV)modification of the designated route would not significantly affect access within the Conservation Area.
(ii)PriorityIf the Secretary determines that the rerouting of a designated route is necessary under clause (i), the Secretary may give priority to existing roads designated as closed. (iii)DurationA designated route that is temporarily closed under clause (i) shall remain closed only until the date on which the resource or public safety issue that led to the temporary closure has been resolved.
(C)NoticeThe Secretary shall provide information to the public regarding any designated routes that are open, have been rerouted, or are temporarily closed through— (i)use of appropriate signage within the Conservation Area; and
(ii)the distribution of maps, safety education materials, law enforcement, and other information considered to be appropriate by the Secretary. (4)No effect on non-Federal land or interests in non-Federal landNothing in this section affects ownership, management, or other rights relating to non-Federal land or interests in non-Federal land.
(5)Map on fileThe Secretary shall keep a current map on file at the appropriate offices of the Bureau of Land Management. (6)Road constructionExcept as necessary for administrative purposes or to respond to an emergency, the Secretary shall not construct any permanent or temporary road within the Conservation Area after the date of enactment of this Act.
(f)National landscape conservation systemThe Conservation Area shall be administered as a component of the National Landscape Conservation System. (g)Hunting, fishing, and trappingNothing in this title affects the jurisdiction of the State with respect to fish and wildlife, including hunting, fishing, and trapping in the Conservation Area.
103.General provisions
(a)No buffer zones
(1)In generalThe establishment of the Conservation Area shall not create an express or implied protective perimeter or buffer zone around the Conservation Area. (2)Private landIf the use of, or conduct of an activity on, private land that shares a boundary with the Conservation Area is consistent with applicable law, nothing in this title concerning the establishment of the Conservation Area prohibits or limits the use or conduct of the activity.
(b)WithdrawalsSubject to valid existing rights, all public land within the Conservation Area, including any land or interest in land that is acquired by the United States within the Conservation Area after the date of enactment of this Act, is withdrawn from— (1)entry, appropriation or disposal under the public land laws;
(2)location, entry, and patent under the mining laws; and (3)operation of the mineral leasing, mineral materials, and geothermal leasing laws.
(c)Special management areas
(1)In generalThe establishment of the Conservation Area shall not affect the management status of any area within the boundary of the Conservation Area that is protected under the Clark County Multi-Species Habitat Conservation Plan. (2)Conflict of lawsIf there is a conflict between the laws applicable to an area described in paragraph (1) and this title, the more restrictive provision shall control.
104.Gold Butte National Conservation Area Advisory Council
(a)EstablishmentNot later than 180 days after the date of enactment of this Act, the Secretary shall establish an advisory council, to be known as the Gold Butte National Conservation Area Advisory Council. (b)DutiesThe Advisory Council shall advise the Secretary with respect to the preparation and implementation of the management plan.
(c)Applicable lawThe Advisory Council shall be subject to— (1)the Federal Advisory Committee Act (5 U.S.C. App.); and
(2)the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.). (d)Members (1)In generalThe Advisory Council shall include 13 members to be appointed by the Secretary, of whom, to the extent practicable—
(A)4 members shall be appointed after considering the recommendations of the Mesquite, Nevada, City Council; (B)1 member shall be appointed after considering the recommendations of the Bunkerville, Nevada, Town Advisory Board;
(C)1 member shall be appointed after considering the recommendations of the Moapa Valley, Nevada, Town Advisory Board; (D)1 member shall be appointed after considering the recommendations of the Moapa, Nevada, Town Advisory Board;
(E)1 member shall be appointed after considering the recommendations of the Moapa Band of Paiutes Tribal Council; and (F)5 at-large members from the County shall be appointed after considering the recommendations of the County Commission.
(2)Special appointment considerationsThe at-large members appointed under paragraph (1)(F) shall have backgrounds that reflect— (A)the purposes for which the Conservation Area was established; and
(B)the interests of persons affected by the planning and management of the Conservation Area. (3)RepresentationThe Secretary shall ensure that the membership of the Advisory Council is fairly balanced in terms of the points of view represented and the functions to be performed by the Advisory Council.
(4)Initial appointmentNot later than 180 days after the date of enactment of this Act, the Secretary shall appoint the initial members of the Advisory Council in accordance with paragraph (1). (e)Duties of the advisory councilThe Advisory Council shall advise the Secretary with respect to the preparation and implementation of the management plan, including budgetary matters relating to the Conservation Area.
(f)CompensationMembers of the Advisory Council shall receive no compensation for serving on the Advisory Council. (g)Chairperson (1)In generalThe Advisory Council shall elect a Chairperson from among the members of the Advisory Council.
(2)TermThe term of the Chairperson shall be 3 years. (h)Term of members (1)In generalThe term of a member of the Advisory Council shall be 3 years.
(2)SuccessorsNotwithstanding the expiration of a 3-year term of a member of the Advisory Council, a member may continue to serve on the Advisory Council until a successor is appointed. (i)Vacancies (1)In generalA vacancy on the Advisory Council shall be filled in the same manner in which the original appointment was made.
(2)Appointment for remainder of termA member appointed to fill a vacancy on the Advisory Council shall serve for the remainder of the term for which the predecessor was appointed. (j)TerminationThe Advisory Council shall terminate not later than 3 years after the date on which the final version of the management plan is published.
IIDesignation of wilderness areas in Clark County, Nevada
201.FindingsCongress finds that— (1)public land administered by the Bureau of Land Management, Bureau of Reclamation, and National Park Service in the County contains unique and spectacular natural, cultural, and historical resources, including—
(A)priceless habitat for numerous species of plants and wildlife; (B)thousands of acres of land that remain in a natural state; and
(C)numerous sites containing significant cultural and historical artifacts; and (2)continued preservation of the public land would benefit the County and all of the United States by—
(A)ensuring the conservation of ecologically diverse habitat; (B)protecting prehistoric cultural resources;
(C)conserving primitive recreational resources; and (D)protecting air and water quality.
202.Additions to National Wilderness Preservation System
(a)AdditionsIn furtherance of the Wilderness Act (16 U.S.C. 1131 et seq.), the following public land administered by the National Park Service or the Bureau of Land Management in the County is designated as wilderness and as components of the National Wilderness Preservation System: (1)Virgin peak wildernessCertain public land managed by the Bureau of Land Management, comprising approximately 18,296 acres, as generally depicted on the Map, which shall be known as the Virgin Peak Wilderness.
(2)Black ridge wildernessCertain public land managed by the Bureau of Land Management, comprising approximately 18,192 acres, as generally depicted on the Map, which shall be known as the Black Ridge Wilderness. (3)Bitter ridge north wildernessCertain public land managed by the Bureau of Land Management comprising approximately 15,114 acres, as generally depicted on the Map, which shall be known as the Bitter Ridge North Wilderness.
(4)Bitter ridge south wildernessCertain public land managed by the Bureau of Land Management, comprising approximately 12,646 acres, as generally depicted on the Map, which shall be known as the Bitter Ridge Wilderness. (5)Billy goat peak wildernessCertain public land managed by the Bureau of Land Management, comprising approximately 30,460 acres, as generally depicted on the Map, which shall be known as the Billy Goat Peak Wilderness.
(6)Million hills wildernessCertain public land managed by the Bureau of Land Management, comprising approximately 24,818 acres, as generally depicted on the Map, which shall be known as the Million Hills Wilderness. (7)Overton wildernessCertain Federal land within the Lake Mead National Recreation Area, comprising approximately 23,227 acres, as generally depicted on the Map, which shall be known as the Overton Wilderness.
(8)Twin springs wildernessCertain Federal land within the Lake Mead National Recreation Area, comprising approximately 9,684 acres, as generally depicted on the Map, which shall be known as the Twin Springs Wilderness. (9)Scanlon wash wildernessCertain Federal land within the Lake Mead National Recreation Area, comprising approximately 22,826 acres, as generally depicted on the Map, which shall be known as the Scanlon Wash Wilderness.
(10)Hiller mountains wildernessCertain Federal land within the Lake Mead National Recreation Area, comprising approximately 14,832 acres, as generally depicted on the Map, which shall be known as the Hiller Mountains Wilderness. (11)Hell's kitchen wildernessCertain Federal land within the Lake Mead National Recreation Area, comprising approximately 12,439 acres, as generally depicted on the Map, which shall be known as the Hell's Kitchen Wilderness.
(12)Indian hills wildernessCertain Federal land within the Lake Mead National Recreation Area, comprising approximately 8,955 acres, as generally depicted on the Map, which shall be known as the Indian Hills Wilderness. (13)Lime canyon wilderness additionsCertain public land managed by the Bureau of Land Management, comprising approximately 10,069 acres, as generally depicted on the Map, which is incorporated in, and shall be managed as part of, the Lime Canyon Wilderness designated by section 202(a)(9) of the Clark County Conservation of Public Land and Natural Resources Act of 2002 (16 U.S.C. 1132 note; Public Law 107–282).
(b)National landscape conservation systemThe wilderness areas administered by the Bureau of Land Management shall be administered as components of the National Landscape Conservation System. (c)Road offsetThe boundary of any portion of a wilderness area that is bordered by a road shall be at least 100 feet away from the centerline of the road so as not to interfere with public access.
(d)Lake offsetThe boundary of any portion of a wilderness area that is bordered by Lake Mead or the Colorado River shall be 300 feet inland from the high water line. (e)Map and legal description (1)In generalAs soon as practicable after the date of enactment of this Act, the Secretary shall file a map and legal description of each wilderness area with the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate.
(2)EffectEach map and legal description under paragraph (1) shall have the same force and effect as if included in this title, except that the Secretary may correct clerical and typographical errors in the map or legal description. (3)AvailabilityEach map and legal description under paragraph (1) shall be on file and available for public inspection in the appropriate offices of the Bureau of Land Management and the National Park Service.
203.Administration
(a)ManagementSubject to valid existing rights, the wilderness areas shall be administered by the Secretary in accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), except that— (1)any reference in that Act to the effective date of that Act shall be considered to be a reference to the date of enactment of this Act; and
(2)any reference in that Act to the Secretary of Agriculture shall be considered to be a reference to the Secretary. (b)Incorporation of acquired land and interestsAny land or interest in land within the boundaries of a wilderness area that is acquired by the United States after the date of enactment of this Act shall be added to, and administered as part of, the wilderness area within which the acquired land or interest is located.
(c)Water rights
(1)FindingsCongress finds that— (A)the land designated as a wilderness area—
(i)is within the Mojave Desert; (ii)is arid in nature; and
(iii)includes ephemeral streams; (B)the hydrology of the land designated as a wilderness area is locally characterized by complex flow patterns and alluvial fans with impermanent channels;
(C)the subsurface hydrogeology of the region within which the land designated as a wilderness area is located is characterized by ground water subject to local and regional flow gradients and artesian aquifers; (D)the land designated as a wilderness area is generally not suitable for use or development of new water resource facilities;
(E)there are no actual or proposed water resource facilities and no opportunities for diversion, storage, or other uses of water occurring outside the land designated as a wilderness area that would adversely affect the wilderness or other values of the land; and (F)because of the unique nature and hydrology of the desert land designated as a wilderness area and the existence of the Clark County Multi-Species Habitat Conservation Plan, it is possible to provide for proper management and protection of the wilderness, perennial springs, and other values of the land in ways different than the methods used in other laws.
(2)Statutory construction
(A)No reservationNothing in this title constitutes an express or implied reservation by the United States of any water or water rights with respect to the land designated as a wilderness area. (B)State rightsNothing in this title affects any water rights in the State existing on the date of enactment of this Act, including any water rights held by the United States.
(C)No precedentNothing in this subsection establishes a precedent with regard to any future wilderness designations. (D)No effect on compactsNothing in this title limits, alters, modifies, or amends any of the interstate compacts or equitable apportionment decrees that apportion water among and between the State and other States.
(E)Clark county multi-species habitat conservation planNothing in this title limits, alters, modifies, or amends the Clark County Multi-Species Habitat Conservation Plan with respect to the land designated as a wilderness area, including specific management actions for the conservation of perennial springs. (3)Nevada water lawThe Secretary shall follow the procedural and substantive requirements of State law in order to obtain and hold any water rights not in existence on the date of enactment of this Act with respect to the land designated as a wilderness area.
(4)New projects
(A)Definition
(i)In generalIn this paragraph, the term water resource facility means irrigation and pumping facilities, reservoirs, water conservation works, aqueducts, canals, ditches, pipelines, wells, hydropower projects, and transmission and other ancillary facilities, and other water diversion, storage, and carriage structures. (ii)ExclusionIn this paragraph, the term water resource facility does not include wildlife guzzlers.
(B)No licenses or permitsExcept as otherwise provided in this title, on and after the date of enactment of this Act, neither the President nor any other officer, employee, or agent of the United States shall fund, assist, authorize, or issue a license or permit for the development of any new water resource facility within the land designated as a wilderness area. (d)WithdrawalSubject to valid existing rights, any Federal land within the wilderness areas, including any land or interest in land that is acquired by the United States within the Conservation Area after the date of enactment of this Act, is withdrawn from—
(1)entry, appropriation, or disposal under the public land laws; (2)location, entry, and patent under the mining laws; and
(3)operation of the mineral leasing, mineral materials, and geothermal leasing laws. 204.Adjacent management (a)No buffer zonesCongress does not intend for the designation of land as wilderness areas to lead to the creation of protective perimeters or buffer zones around the wilderness areas.
(b)Nonwilderness activitiesThe fact that nonwilderness activities or uses can be seen or heard from areas within a wilderness area shall not preclude the conduct of those activities or uses outside the boundary of the wilderness area. 205.Military, law enforcement, and emergency overflightsNothing in this Act restricts or precludes—
(1)low-level overflights of military, law enforcement, or emergency medical services aircraft over the area designated as wilderness by this Act, including military, law enforcement, or emergency medical services overflights that can be seen or heard within the wilderness area; (2)flight testing and evaluation; or
(3)the designation or creation of new units of special use airspace, or the establishment of military, law enforcement, or emergency medical services flight training routes, over the wilderness area. 206.Release of wilderness study areas (a)FindingCongress finds that, for the purposes of section 603 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1782), the Bureau of Land Management land in any portion of the wilderness study areas located within the Conservation Area not designated as a wilderness area has been adequately studied for wilderness designation.
(b)ReleaseAny Bureau of Land Management land described in subsection (a) that is not designated as a wilderness area— (1)is no longer subject to section 603(c) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1782(c));
(2)shall be managed in accordance with— (A)the land management plans adopted under section 202 of that Act (43 U.S.C. 1712); and
(B)cooperative conservation agreements in existence on the date of enactment of this Act; and (3)shall be subject to the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.).
207.Native American cultural and religious usesNothing in this title diminishes— (1)the rights of any Indian tribe; or
(2)tribal rights regarding access to Federal land for tribal activities, including spiritual, cultural, and traditional food-gathering activities. 208.Wildlife management (a)In generalIn accordance with section 4(d)(7) of the Wilderness Act (16 U.S.C. 1133(d)(7)), nothing in this title affects or diminishes the jurisdiction of the State with respect to fish and wildlife management, including the regulation of hunting, fishing, and trapping, in the wilderness areas.
(b)Management activities
(1)In generalIn furtherance of the purposes and principles of the Wilderness Act (16 U.S.C. 1131 et seq.), management activities to maintain or restore fish and wildlife populations and the habitats to support the populations may be carried out within the wilderness areas, if the activities— (A)are consistent with relevant wilderness management plans; and
(B)are carried out in accordance with appropriate policies, such as those set forth in Appendix B of House Report 101–405. (2)Use of motorized vehiclesThe management activities under paragraph (1) may include the occasional and temporary use of motorized vehicles, if the use, as determined by the Secretary, would—
(A)promote healthy, viable, and more naturally distributed wildlife populations that would enhance wilderness values; and (B)accomplish the purposes described in subparagraph (A) with the minimum impact necessary to reasonably accomplish the task.
(c)Existing activitiesConsistent with section 4(d)(1) of the Wilderness Act (16 U.S.C. 1133(d)(1)) and in accordance with appropriate policies such as those set forth in Appendix B of House Report 101–405, the State may continue to use aircraft (including helicopters) to survey, capture, transplant, monitor, and provide water for wildlife populations, including bighorn sheep, and feral stock, horses, and burros. (d)Wildlife water development projectsSubject to subsection (f), the Secretary shall authorize structures and facilities, including existing structures and facilities, for wildlife water development projects, including guzzlers, in the wilderness areas if—
(1)the structures and facilities will, as determined by the Secretary, enhance wilderness values by promoting healthy, viable and more naturally distributed wildlife populations; and (2)the visual impacts of the structures and facilities on the wilderness areas can reasonably be minimized.
(e)Hunting, fishing, and trapping
(1)In generalThe Secretary may designate, by regulation, areas in which, and establish periods during which, for reasons of public safety, administration, or compliance with applicable laws, no hunting, fishing, or trapping will be permitted in the wilderness areas. (2)ConsultationExcept in emergencies, the Secretary shall consult with the appropriate State agency before promulgating regulations under paragraph (1).
(f)Cooperative agreementThe State, including a designee of the State, may conduct wildlife management activities in the wilderness areas— (1)in accordance with the terms and conditions specified in the cooperative agreement between the Secretary and the State entitled Memorandum of Understanding between the Bureau of Land Management and the Nevada Department of Wildlife Supplement No. 9 and signed November and December 2003, including any amendments to the cooperative agreement agreed to by the Secretary and the State; and
(2)subject to all applicable laws (including regulations). 209.Wildfire, insect, and disease management (a)In generalIn accordance with section 4(d)(1) of the Wilderness Act (16 U.S.C. 1133(d)(1)), the Secretary may take such measures in each wilderness area as the Secretary determines to be necessary for the control of fire, insects, and diseases (including, as the Secretary determines to be appropriate, the coordination of the activities with a State or local agency).
(b)EffectNothing in this Act precludes a Federal, State, or local agency from conducting wildfire management operations (including operations using aircraft or mechanized equipment) in accordance with section 4(d)(1) of the Wilderness Act (16 U.S.C. 1133(d)(1)). 210.Climatological data collectionSubject to such terms and conditions as the Secretary may require, nothing in this title precludes the installation and maintenance of hydrologic, meteorologic, or climatological collection devices in the wilderness areas if the facilities and access to the facilities are essential to flood warning, flood control, and water reservoir operation activities.
211.National Park System landTo the extent any of the provisions of this title are in conflict with laws (including regulations) or management policies applicable to Federal land within the Lake Mead National Recreation Area designated as a wilderness area, the laws (including regulations) or policies shall control. IIIGeneral provisions 301.Relationship to Clark County Multi-Species Habitat Conservation Plan (a)In generalNothing in this Act limits, alters, modifies, or amends the Clark County Multi-Species Habitat Conservation Plan with respect to the Conservation Area and the wilderness areas, including the specific management actions contained in the Clark County Multi-Species Habitat Conservation Plan for the conservation of perennial springs.
(b)Conservation management areasThe Secretary shall credit the Conservation Area and the wilderness areas as Conservation Management Areas, as may be required by the Clark County Multi-Species Habitat Conservation Plan (including amendments to the plan). (c)Management planIn developing the management plan, to the extent consistent with this section, the Secretary may incorporate any provision of the Clark County Multi-Species Habitat Conservation Plan.
302.Visitor center, research, and interpretation
(a)In generalThe Secretary, acting through the Director of the Bureau of Land Management, may establish, in cooperation with any other public or private entities that the Secretary may determine to be appropriate, a visitor center and field office in Mesquite, Nevada— (1)to serve visitors; and
(2)to assist in fulfilling the purposes of— (A)the Lake Mead National Recreation Area;
(B)the Grand Canyon-Parashant National Monument; and (C)the Conservation Area.
(b)RequirementsThe Secretary shall ensure that the visitor center authorized under subsection (a) is designed— (1)to interpret the scenic, biological, natural, historical, scientific, paleontological, recreational, ecological, wilderness, and cultural resources of each of the areas described in that subsection; and
(2)to serve as an interagency field office for each of the areas described in that subsection. (c)Cooperative agreementsThe Secretary may, in a manner consistent with this Act, enter into cooperative agreements with the State, the State of Arizona, and any other appropriate institutions and organizations to carry out the purposes of this section.
303.Termination of withdrawal of Bureau of Land Management land
(a)Termination of withdrawalThe withdrawal of the parcels of Bureau of Land Management land described in subsection (b) for use by the Bureau of Reclamation is terminated. (b)Description of landThe parcels of land referred to in subsection (a) consist of the Bureau of Land Management land identified on the Map as Transfer from BOR to BLM.
(c)Map and legal description
(1)In generalAs soon as practicable after the date of enactment of this Act, the Secretary shall finalize the legal description of the land reverting to the Bureau of Land Management under subsection (a). (2)Minor errorsThe Secretary may correct any minor error in—
(A)the Map; or (B)the legal description.
(3)AvailabilityThe Map and legal description shall be on file and available for public inspection in the appropriate offices of the Bureau of Land Management and the Bureau of Reclamation.  